1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ALFRED BROWN,                                  )   Case No.: 1:19-cv-00835-AWI-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER RESCHEDULING SETTLEMENT
13          v.                                          CONFERENCE CURRENTLY SET FOR
                                                    )   APRIL 9, 2020 TO JUNE 1, 2020
14                                                  )
     DR. NGOZI IGBINOSA, et al.,
                                                    )   [ECF No. 35]
15                                                  )
                    Defendants.                     )
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Alfred Brown is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On March 9, 2020, the parties submitted a stipulation to continue and reschedule the settlement
21   conference currently set for April 9, 2020, before Magistrate Judge Barbara A. McAuliffe.
22          Good cause having been presented, it is HEREBY ORDERED that the settlement conference is
23   rescheduled for Monday, June 1, 2020, at 9:30 a.m. before Magistrate Judge Barbara A. McAuliffe at
24   the United States Courthouse located at 2500 Tulare Street, Fresno, California. The parties shall
25   provide a confidential statement to the following email address:bamorders@caed.uscourts.gov. on or
26   ///
27   ///
28   ///
                                                        1
1    before May 25, 2020. All other provisions of the Court’s October 17, 2019 order remain in full force

2    and effect. The Court will issue the necessary transportation order in due course.

3
4    IT IS SO ORDERED.

5    Dated:    March 10, 2020
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
